J-S05035-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

TERRY L. HUNT,                                   IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

LAWRENCE MAHALLY, SUPERINTENDENT
OF SCI DALLAS,

                            Appellee                  No. 790 MDA 2015


                   Appeal from the Order Entered April 7, 2015
                in the Court of Common Pleas of Dauphin County
                     Civil Division at No.: 2015 CV 2527-MP


BEFORE: BENDER, P.J.E., SHOGAN, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED FEBRUARY 17, 2016

        Appellant, Terry L. Hunt, appeals pro se from the order of April 7,

2015, deeming his petition for a writ of Habeas Corpus Ad Subjiciendum

(petition) as improperly filed. For the reasons discussed below, we affirm. 1

        In January 2001, a jury convicted Appellant of three counts of

attempted homicide, and one count each of criminal conspiracy (attempted

homicide), recklessly endangering another person, and persons not to

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  This Court may affirm for any reason, including reasons that are different
from those of the trial court. See Commonwealth v. Hernandez, 886
A.2d 231, 240 (Pa. Super. 2005), appeal denied, 889 A.2d 1122 (Pa. 2006).
J-S05035-16


possess a firearm. On March 16, 2001, the trial court sentenced Appellant

to an aggregate term of incarceration of not less twenty-three nor more than

forty-six years to be served consecutively to a term of incarceration of not

less than three nor more than seven years previously imposed in an

unrelated matter.

      On April 23, 2004, this Court affirmed the judgment of sentence. (See

Commonwealth v. Hunt, 852 A.2d 1248 (Pa. Super. 2004) (unpublished

memorandum)).          The Pennsylvania Supreme Court denied leave to appeal

on October 5, 2004.        (See Commonwealth v. Hunt, 860 A.2d 122 (Pa.

2004)).    On April 21, 2005, Appellant filed a petition under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. The PCRA court

dismissed the petition on December 7, 2006.             This Court affirmed the

dismissal of Appellant’s PCRA petition on August 24, 2007.                  (See

Commonwealth v. Hunt, 935 A.2d 13 (Pa. Super. 2007)).                        The

Pennsylvania Supreme Court denied leave to appeal on December 20, 2007.

(See Commonwealth v. Hunt, 940 A.2d 363 (Pa. 2007)).

      In the fall of 2013, Appellant filed two duplicative motions to correct

his sentence. The trial court dismissed both motions. This Court affirmed

the   dismissal   of    the   second   motion   on   August   20,   2014.   (See

Commonwealth v. Hunt, No. 2300 MDA 2013 (Pa. Super. filed Aug. 20,

2014) (unpublished memorandum)).




                                        -2-
J-S05035-16


     On April 6, 2015, Appellant filed the instant petition in the Dauphin

County Court of Common Pleas, Civil Division.     On April 7, 2015, the trial

court deemed Appellant’s petition to be an attempt to evade the timeliness

requirements of the PCRA and denied it as improperly filed.      (See Order,

4/07/15, at 1-2). The instant, timely appeal followed. On April 20, 2015,

the trial court ordered Appellant to file a concise statement of errors

complained of on appeal.      See Pa.R.A.P. 1925(b).      On May 4, 2015,

Appellant filed a timely Rule 1925(b) statement. On May 11, 2015, the trial

court issued a statement adopting the reasoning of its April 7, 2015 order.

See Pa.R.A.P. 1925(a).

     On appeal, Appellant raises the following questions for our review:

     1. Did the [trial] court abuse its discretion and err in concluding
        that the proper vehicle for the averments alleged in
        Appellant’s [petition] is by way of a [PCRA petition]?

     2. Is Appellant entitled to relief by way of a writ of habeas
        corpus ad subjiciendum?


(Appellant’s Brief, at 4).

     Appellant appeals from the denial of his petition.     “Our standard of

review of a court’s order denying a petition for writ of habeas corpus is

limited to abuse of discretion. Thus, we may reverse the court’s order where

the court has misapplied the law or exercised its discretion in a manner

lacking reason.”   Rivera v. Pa. Dep't of Corr., 837 A.2d 525, 528 (Pa.




                                    -3-
J-S05035-16


Super. 2003), appeal denied, 857 A.2d 680 (Pa. 2004) (citations and

quotations omitted).

       In his first issue, Appellant argues that the trial court erred in finding

that his petition was an improperly filed PCRA. (See Appellant’s Brief, at 9-

14). We agree.

       Appellant claims that there is no written sentencing order in his case

and that, therefore, the Department of Corrections (DOC) is improperly

relying on the commitment form DC-300B,2 which does not accurately reflect

his sentence.     (See id. at 13).       In a recent decision, Commonwealth v.

Heredia, 97 A.3d 392 (Pa. Super. 2014), this Court addressed the issue of

whether claims of error on DC-300B forms were challenges to the legality of

sentence, and, therefore, cognizable under the PCRA. See Heredia, supra

at 393.    We found that they were not, stating that an appellant claiming

error of the DC-300B form was not claiming that the sentence imposed by

the trial court was illegal, but rather was requesting “the DOC to enforce the

trial court’s sentencing order as valid, and he is not challenging the propriety

of his conviction or his sentence.”              Heredia, supra at 395 (internal

____________________________________________


2
  This form is a commitment document generated by the Court of Common
Pleas, Criminal Division, Case Management System. See 37 Pa.Code §
96.4; 42 Pa.C.S.A. § 9764. Section 9764 of the Judicial Code lays out the
procedures used when transferring an inmate into DOC custody and states
that, on commitment of an inmate, the transporting official must provide
DOC with a copy of the trial court’s sentencing order and a copy of the DC-
300B form. See 42 Pa.C.S.A. § 9764(a)(8).



                                           -4-
J-S05035-16


quotation marks and citation omitted).        Thus, we held that a claim

requesting that DOC enforce a sentencing order and/or correct errors on a

DC-300B form is not cognizable under the PCRA.        See id.   Therefore, we

agree with Appellant that the trial court erred in deeming his petition to be

an improperly filed PCRA petition.

      However, this does not end our inquiry.     Appellant claims that he is

entitled to relief by way of his petition. (See Appellant’s Brief, at 14-21).

We disagree.

      In Commonwealth v. Perry, 563 A.2d 511 (Pa. Super. 1989), this

Court explained the proper method for contesting the DOC calculation of

sentence as follows:

             If the alleged error is thought to be the result of an
      erroneous computation of sentence by the Bureau of
      Corrections, then the appropriate vehicle for redress would be an
      original action in the Commonwealth Court challenging the
      Bureau’s computation. If, on the other hand, the alleged error is
      thought to be attributable to ambiguity in the sentence imposed
      by the trial court, then a writ of habeas corpus ad subjiciendum
      lies to the trial court for clarification and/or correction of the
      sentence imposed.

Perry, supra at 512 (citations omitted); see also Heredia, supra at 395.

      Here, Appellant is not claiming that the sentence imposed by the trial

court is ambiguous, but rather that there was a clerical error on an

administrative form and that DOC is improperly relying on that allegedly

incorrect form, rather than the sentencing order in computing Appellant’s

sentence. (See Appellant’s Brief, at 13). Thus, he is not entitled to relief on


                                     -5-
J-S05035-16


his petition but rather must file an original action in the Commonwealth

Court in order to address his claim.   See Perry, supra at 512; see also

Heredia, supra at 395.

      Accordingly, for the reasons discussed above, we affirm the decision of

the trial court.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/17/2016




                                    -6-